Citation Nr: 1801776	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.  

Thereafter, this matter was remanded by the Board in June 2015 for additional development.  The matter has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for further development before adjudicating the Veteran's claim.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical conclusion must support its conclusions with analysis. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

In a November 2011 statement submitted with his claim, the Veteran claimed he had hearing loss as a result of exposure to acoustic trauma sustained during his service working with aircraft jet engines.  As noted by the Board in June 2015, noise exposure is consistent with the circumstances of his service and is conceded.  See 38 U.S.C. § 1154(a) (2012).  The evidence also indicates that there is left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2017).

At an April 2012 VA examination, the examiner opined that the Veteran's left ear hearing loss was less likely than not caused by or a result of an event in military service.  The examiner explained that the Veteran's service treatment records indicated normal hearing upon his exit from the military in 1965. 

In his June 2013 substantive appeal, the Veteran reiterated that he had worked in aircraft and that associated acoustic trauma had resulted in left ear hearing loss.  Shortly thereafter, VA received a July 2013 private audiogram and associated note from Dr. EDM, who indicated that the Veteran's pattern of hearing loss that suggested long term exposure to significant sound pressure level.  

In the May 2015 hearing, the Veteran reiterated his previous statements through his testimony.  He also testified that he first noticed hearing loss "maybe" in the 1980s.  He reported this while indicating that he was unsure of the date of onset of hearing loss.  

A September 2015 VA opinion was obtained.  The examiner opined that left ear hearing loss was less likely than not incurred in or caused by the Veteran's in-service exposure to acoustic trauma via jet engines.  The examiner acknowledged the in-service noise exposure, but explained that exposure to extreme noise does not guarantee outer hair cell damage in the cochlea.  Thus, the opinion must be based on direct audiometric test data evidence, which showed normal hearing bilaterally in April 1962, March 1962, and November 1965.  These examinations showed normal hearing with no significant threshold shifts, noted the examiner.  In addition, the in-service medical examinations were marked negatively for any ear trouble, which was consistent with findings of normal hearing.  All this, found the examiner, supported there being no acoustic trauma resulting in end organ physiological changes.  

Although the September 2015 opinion is facially adequate because the examiner provided additional factors in support of the opinion and did not rely solely on the presence of normal haering at discharge, the examiner did not address the July 2013 private opinion, to include the opinion that the configuration of the hearing loss indicated long term exposure to significant sound pressure level and thus a relationship to service.  Remand is thus required for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange for the September 2015 audiologist, if available, to provide an opinion in order to determine the etiology of the Veteran's left ear hearing loss.  If an examination is deemed necessary, one must be provided.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss is related to service, including in-service acoustic trauma.  The examiner must specifically consider whether the Veteran has delayed-onset bilateral hearing loss and must address the following:  1) the July 2013 private opinion; 2) the configuration of the Veteran's hearing loss; and 
3) the Veteran's lay statements regarding in-service noise exposure while serving as a jet mechanic in the Air Force.  The examiner should discuss the medical bases and principles underlying his/her opinion. 

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



